[Cite as State v. Jordan, 124 Ohio St.3d 397, 2010-Ohio-281.]




             THE STATE OF OHIO, APPELLEE, v. JORDAN, APPELLANT.
          [Cite as State v. Jordan, 124 Ohio St.3d 397, 2010-Ohio-281.]
To obtain a conviction for escape under R.C. 2921.34(A)(1), the state may prove
        that the defendant was subject to postrelease control without proving that
        during a sentencing hearing the trial court orally notified the defendant
        that he would be subject to postrelease control.
   (Nos. 2008-2119 and 2008-2172 — Submitted October 21, 2009 — Decided
                                    February 4, 2010.)
     APPEAL from and CERTIFIED by the Court of Appeals for Marion County,
                             No. 9-08-11, 2008-Ohio-4647.
                                  __________________
                               SYLLABUS OF THE COURT
To obtain a conviction for escape under R.C. 2921.34(A)(1), the state may prove
        that the defendant was subject to postrelease control without proving that
        during a sentencing hearing the trial court orally notified the defendant
        that he would be subject to postrelease control.
                                  __________________
        MOYER, C.J.
                                              I
        {¶ 1} The Third District Court of Appeals certified the following issue
pursuant to Section 3(B)(4), Article IV of the Ohio Constitution and App.R. 25:
“If a defendant is under actual detention, can the defendant be convicted of
escape under R.C. 2921.34(A)(1) when the record demonstrates that the defendant
knew he was under detention or was reckless in that regard, irrespective of
whether the defendant was properly under said detention?” (Emphasis sic.) We
                                   SUPREME COURT OF OHIO




recognized the certified conflict and also accepted the case on discretionary
appeal.
          {¶ 2} The determinative issue in this case is more narrow than the
question certified by the court of appeals. We have previously held that the
version of R.C. 2929.19(B)(3)1 that is relevant in this case required a trial court to
advise a defendant at the sentencing hearing of the possibility of postrelease
control and that the failure to do so would result in a void sentence. State v.
Bezak, 114 Ohio St.3d 94, 2007-Ohio-3250, 868 N.E.2d 961, ¶ 12. Here, the
narrow issue before us is whether in order to prove the element of detention in a
prosecution for escape, the state must show that the offender was notified of
postrelease control pursuant to R.C. 2929.19 during the underlying sentencing
hearing. We hold that the state may prove that an accused was under detention
for purposes of a prosecution for escape under R.C. 2921.34(A)(1) without
offering affirmative evidence that the sentencing court orally advised the offender
of the possibility of the imposition of postrelease control.2 Thus, we answer the
narrowed issue in the affirmative and affirm the judgment of the court of appeals,
albeit for reasons different from those stated by the court of appeals.

1. {¶ a} Former R.C. 2929.19(B)(3) provided:
    {¶ b}“Subject to division (B)(4) of this section, if the sentencing court determines at the
sentencing hearing that a prison term is necessary or required, the court shall do all of the
following:
    {¶ c} “* * *
    {¶ d} “(c) Notify the offender that the offender will be supervised under section 2967.28 of the
Revised Code after the offender leaves prison if the offender is being sentenced for a felony of the
first degree or second degree, for a felony sex offense, or for a felony of the third degree in the
commission of which the offender caused or threatened to cause physical harm to a person;
    {¶ e} “(d) Notify the offender that the offender may be supervised under section 2967.28 of the
Revised Code after the offender leaves prison if the offender is being sentenced for a felony of the
third, fourth, or fifth degree that is not subject to division (B)(3)(c) of this section.” Am.Sub.H.B.
No. 473, 150 Ohio Laws, Part IV, 5707, 5743-5744.

2. In view of this holding, the conflict between the courts of appeals on the certified issue has
been eliminated. Therefore, we do not address the question whether a person can be proved to be
under detention for purposes of R.C. 2921.34(A)(1) if the evidence shows affirmatively that the
trial court failed to meet its duties with regard to the imposition of postrelease control.




                                                  2
                                January Term, 2010




                                         II
       {¶ 3} Rusty Jordan, appellant, pleaded guilty to several felonies in 2006.
In its entry, the sentencing court imposed a three-year term of postrelease control.
Jordan complied with the terms of his postrelease control for several months,
reporting regularly to his parole officer. Jordan eventually failed to report for
scheduled meetings with his parole officer, and it was determined that he had
abandoned his approved residence. Eventually, Jordan was located, arrested, and
charged with escape under R.C. 2921.34. A jury found him guilty of that offense.
       {¶ 4} On appeal, Jordan argued that the state had not proven that he was
“under detention” for purposes of R.C. 2921.34, because there was no proof that
the sentencing court had orally advised him that he would be subject to
postrelease control. The court of appeals affirmed, holding that (1) the state was
not required to prove that the imposition of Jordan’s postrelease control had been
proper, but merely that Jordan knew he was under detention or was reckless in
that regard, and (2) the state had met that burden.
       {¶ 5} The court of appeals certified that its judgment conflicted with the
judgment of the Ninth District Court of Appeals in State v. North (Oct. 9, 2007),
Lorain App. No. 06CA009063, 2007-Ohio-5383. We recognized the conflict,
accepted Jordan’s appeal, and consolidated the cases. State v. Jordan, 120 Ohio
St.3d 1484 and 1486, 2009-Ohio-278, 900 N.E.2d 196, 197.
                                         III
       {¶ 6} Jordan’s argument can be divided into the following components.
The criminal escape statute, R.C. 2921.34(A)(1), requires the state to prove as an
element of the offense that the defendant was “under detention”; “detention” is
defined in R.C. 2921.01(E); in this case, the relevant portion of R.C. 2921.01(E)
defines “detention” as “supervision by an employee of the department of
rehabilitation and correction of a person on any type of release from a state
correctional institution”; and the “supervision” required by R.C. 2921.01(E) could



                                          3
                            SUPREME COURT OF OHIO




arise in this case only as an element of the postrelease control imposed upon
Jordan. Thus, Jordan argues that in order to prove such supervision, the state
must offer evidence to show that when his sentence was imposed, the court
properly advised him of postrelease control.
       {¶ 7} In Jordan’s view, the evidence of supervision was legally
insufficient because the state did not prove that the sentencing court advised him
of postrelease control as required by R.C. 2929.19, and, therefore, the state did
not prove that the Department of Rehabilitation and Correction was authorized to
supervise him. We are not persuaded by Jordan’s argument. Supervision can be
proven without evidence that the sentencing court advised an offender that he
would be subject to postrelease control as required by R.C. 2929.19. When the
parties do not submit evidence to show whether the sentencing court performed
each of its duties for imposition of postrelease control, the question is simply
whether the state provided sufficient evidence to prove that the defendant was
under detention.
       {¶ 8} The state provided ample evidence that Jordan was under the
supervision of the Department of Rehabilitation and Correction. The relevant
sentencing entry states that Jordan “may be subject to a period of three (3) years
of postrelease control.” Jordan was also advised of his postrelease control two
weeks before his release from prison.
       {¶ 9} Jordan signed a document detailing the conditions of his monitored
time (one type of postrelease control) on the day after his release from prison.
This document stated: “I understand if I am a releasee and abscond supervision, I
may be prosecuted for the crime of escape, under section 2921.34 of the revised
code.” A few weeks later, when Jordan was arrested for an unrelated charge, his
postrelease control was increased from monitored time to basic supervision.
       {¶ 10} When he was placed on basic supervision, his parole officer met
with him, explained the terms of basic supervision, and provided him with a




                                        4
                               January Term, 2010




document entitled “Conditions of Supervision.” This document also included the
statement “I understand that if I am a releasee and abscond supervision, I may be
prosecuted for the crime of escape, under section 2921.34 of the Revised Code.”
Jordan signed a receipt indicating that he was to follow all the conditions of
supervision listed on the document. Jordan initially complied with his reporting
requirements. For many months, he contacted his parole officer and appeared for
meetings when required. Jordan testified that before his release from prison, he
was aware that he would be subject to postrelease control.
       {¶ 11} Based on this evidence, we hold that the state proved beyond a
reasonable doubt that Jordan was subject to supervision by the Department of
Rehabilitation and Correction.    The evidence shows that Jordan was “under
detention” as “detention” is defined in R.C. 2921.01(E), and therefore the state
proved that element of R.C. 2921.34(A)(1).
       {¶ 12} Jordan directs us to the lack of proof in the record that the court
orally advised him during sentencing that he would be subject to postrelease
control.   He directs us to cases in which we held that oral notification of
postrelease control is a necessity for a validly imposed sentence. Bezak, 114 Ohio
St.3d 94, 2007-Ohio-3250, 868 N.E.2d 961, at ¶ 12, citing State v. Jordan, 104
Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864. However, this case differs from
Bezak and Jordan because in those cases, the defendants directly challenged the
validity of the imposition of their postrelease control as an aspect of their
sentences. Bezak, 2007-Ohio-3250, ¶ 3-4; Jordan, 2004-Ohio-6085, ¶ 2-3. If this
case had arisen as a direct challenge to Jordan’s postrelease control via an appeal
of his sentence, Bezak and Jordan would control. Instead, Jordan challenges the
sufficiency of evidence on an element of the criminal offense of escape, and
therefore ordinary standards regarding the sufficiency of evidence will apply.
       {¶ 13} A reviewing court need not dwell on the question whether the
sentencing court advised the defendant of postrelease control at the sentencing



                                         5
                            SUPREME COURT OF OHIO




hearing when the record is silent in that regard and there is uncontroverted
evidence that the accused was indeed subject to supervision by the Department of
Rehabilitation and Correction. Of course, it would be better practice for trial
courts to note in the written sentencing entry that the defendant was orally advised
of postrelease control on the record, and it may be advisable for the state to
introduce transcripts or testimony, when available, to that effect. But when, as
here, the evidence sufficiently proves that the defendant was under detention,
such silence in the record is not fatal to the state’s case. To obtain a conviction
for escape under R.C. 2921.34(A)(1), the state may prove that the defendant was
subject to postrelease control without proving that during a sentencing hearing the
trial court orally notified the defendant that he would be subject to postrelease
control.
       {¶ 14} Our holding today does not reach the question whether a defendant
can be convicted of escape when the evidence affirmatively demonstrates that the
Department of Rehabilitation and Correction lacked the authority to supervise the
accused. In North—the case that was cited by the court of appeals as being in
conflict with this case—the evidence established that the sentencing court failed
or declined to impose postrelease control upon the defendant. North, 2007-Ohio-
5383, at ¶ 7-8.     The provision of North’s sentencing entry that imposed
postrelease control had been struck through by the sentencing court. Id. at ¶ 7.
Citing Hernandez v. Kelly, 108 Ohio St.3d 395, 2006-Ohio-126, 844 N.E.2d 301,
the court of appeals held that the Adult Parole Authority lacked authority to
impose postrelease control on North. Id. Consequently, the court held, North
could not be convicted of escape, because he was never legally under supervision.
Id.
       {¶ 15} In this case, there was no evidence that postrelease control was
improperly imposed or that the Department of Rehabilitation and Correction




                                         6
                                January Term, 2010




lacked the authority to supervise Jordan.      Instead, the evidence supports the
conclusion that Jordan was subject to supervision.
                                         IV
       {¶ 16} For the foregoing reasons, we answer the narrowed issue in the
affirmative and affirm the judgment of the court of appeals.
                                                                    Judgment affirmed.
       LUNDBERG STRATTON, O’CONNOR, O’DONNELL, and CUPP, JJ., concur.
       PFEIFER and LANZINGER, JJ., dissent.
                               __________________
       LANZINGER, J., dissenting.
       {¶ 17} I respectfully dissent because the majority opinion relieves the
state of its obligation to prove detention as an element of escape under R.C.
2921.34(A)(1).
       {¶ 18} Jordan argues that to prove that he was under detention for
purposes of escape, the state must show that the court properly advised him of
postrelease control when he was sentenced.           This argument is persuasive,
considering a line of decisions of this court. We have ruled that unless the
defendant is advised of postrelease control both at the sentencing hearing and in
the judgment entry, the Adult Parole Authority is without authority to impose it.
Hernandez v. Kelly, 108 Ohio St.3d 395, 2006-Ohio-126, 844 N.E.2d 301, at ¶ 20,
quoting State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864, at
¶ 19. Although in this case there is a sentencing entry that includes three years of
postrelease control, the state has not provided evidence that the defendant was
orally notified of postrelease control at the sentencing hearing.
       {¶ 19} The majority holds that “the state may prove that an accused was
under detention for purposes of a prosecution for escape under R.C.
2921.34(A)(1) without offering affirmative evidence that the sentencing court
orally advised the offender of the possibility of the imposition of postrelease



                                          7
                             SUPREME COURT OF OHIO




control.” (Emphasis added.) Majority opinion at ¶ 2. In other words, the state
need not show that there was a valid sentence that placed the defendant under
detention.
       {¶ 20} In failing to require the state to show proper oral notification to the
defendant, the majority retreats from the idea that unless a defendant is notified of
postrelease control at sentencing, the sentence is void. See State v. Bezak, 114
Ohio St.3d 94, 2007-Ohio-3250, 868 N.E.2d 961; Jordan, 104 Ohio St.3d 21,
2004-Ohio-6085, 817 N.E.2d 864. "The effect of determining that a judgment is
void is well established. It is as though such proceedings had never occurred; the
judgment is a mere nullity and the parties are in the same position as if there had
been no judgment." (Citations omitted.) Romito v. Maxwell (1967), 10 Ohio
St.2d 266, 267-268, 39 O.O.2d 414, 227 N.E. 2d 223. In my view, this means that
either a sentence is void and has no effect, or it is not void and does have effect.
       {¶ 21} The majority opinion distinguishes Bezak and Jordan because in
those cases the defendants directly appealed the validity of postrelease control as
part of their sentence. Bezak, 2007-Ohio-3250, ¶ 3-4; Jordan, 2004-Ohio-6085, ¶
2-3. It states that Bezak and Jordan would control if this case had arisen “as a
direct challenge to Jordan’s postrelease control via an appeal of his sentence.”
Majority opinion at ¶ 12. However, cases such as State v. Simpkins, 117 Ohio
St.3d 420, 2008-Ohio-1197, 884 N.E.2d 568, show that a void sentence need not
be challenged on direct appeal.
       {¶ 22} From now on, apparently, the following will be sufficient proof of
“detention”: postrelease control in the sentencing entry, the defendant’s
knowledge of postrelease control before release from prison, the defendant’s
signature on a form detailing monitored-time conditions, or the defendant’s
contact with his or her parole officer. However, permitting these forms of proof
contradicts precedent by allowing a defendant serving a void sentence, one that
has “no effect,” to be convicted of a new crime of escape, even though the




                                          8
                               January Term, 2010




underlying sentence that allegedly imposed the detention is void. The majority
concludes, “Our holding today does not reach the question whether a defendant
can be convicted of escape when the evidence affirmatively demonstrates that the
Department of Rehabilitation and Correction lacked the authority to supervise the
accused.” (Emphasis added.) Majority opinion at ¶ 14. Nevertheless, the state
need not provide affirmative evidence of a valid detention as an element of escape
by showing that there is a valid sentence allowing postrelease control of the
accused. Thus, the state receives the benefit of the doubt on an element of the
offense, even though a missing notification renders void a sentence for which
postrelease control was imposed in the sentencing entry.
       {¶ 23} I would require the state to prove that a defendant was notified of
postrelease control at sentencing to show that the defendant was under valid
detention for purposes of escape. I respectfully dissent and would reverse the
defendant’s conviction.
       PFEIFER, J., concurs in the foregoing opinion.
                              __________________
       Brent W. Yager, Marion County Prosecuting Attorney, and Denise M.
Martin, Assistant Prosecuting Attorney, for appellee.
       Timothy Young, Ohio Public Defender, and Stephen P. Hardwick,
Assistant Public Defender, for appellant.
                           ______________________




                                            9